Case 20-32548-hdh7 Doc 27 Filed 11/17/20      Entered 11/17/20 20:55:26   Page 1 of 10




Shari L. Heyen (Texas Bar No. 09564750)
GREENBERG TRAURIG, LLP
1000 Louisiana St., Suite 1700
Houston, Texas 77002
Telephone: (713) 374-3500
Email: HeyenS@gtlaw.com
Counsel for MidCap Funding IV Trust

                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

                                          §
 In re:                                   §   Chapter 7
                                          §
 EXAMINATION MANAGEMENT                   §   Case No. 20-32548-HDH-7
 SERVICES, INC.,                          §
                                          §
                     Debtor.              §
                                          §
                                          §
 In re:                                   §   Chapter 7
                                          §
 EMSI ACQUISITION, INC.,                  §   Case No. 20-32549-MVL-7
                                          §
                     Debtor.              §
                                          §
                                          §
 In re:                                   §   Chapter 7
                                          §
 EMSI HOLDCO, INC.,                       §   Case No. 20-32550-SGJ-7
                                          §
                     Debtor.              §
                                          §
                                          §
 In re:                                   §   Chapter 7
                                          §
 EMSI HOLDING COMPANY,                    §   Case No. 20-32551-HDH-7
                                          §
                     Debtor.              §
                                          §




                                          1
Case 20-32548-hdh7 Doc 27 Filed 11/17/20            Entered 11/17/20 20:55:26      Page 2 of 10




                 AGREED MOTION OF MIDCAP FUNDING IV TRUST
                   FOR RELIEF FROM THE AUTOMATIC STAY

      PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE
      IS REQUIRED TO THIS MOTION, OR THE ALLEGATIONS IN THE
      MOTION MAY BE DEEMED ADMITTED, AND AN ORDER GRANTING
      THE RELIEF SOUGHT MAY BE ENTERED BY DEFAULT.

      ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE
      CLERK OF THE UNITED STATES BANKRUPTCY COURT AT THE
      EARLE CABELL FEDERAL BUILDING, 1100 COMMERCE STREET,
      ROOM 1254, DALLAS, TX 75242 BEFORE CLOSE OF BUSINESS ON
      DECEMBER 1, 2020, WHICH IS AT LEAST 14 DAYS FROM THE DATE
      OF SERVICE HEREOF.

      A COPY SHALL BE SERVED UPON COUNSEL FOR THE MOVING
      PARTY AND ANY TRUSTEE OR EXAMINER APPOINTED IN THE
      CASE. ANY RESPONSE SHALL INCLUDE A DETAILED AND
      COMPREHENSIVE STATEMENT AS TO HOW THE MOVANT CAN BE
      “ADEQUATELY PROTECTED” IF THE STAY IS TO BE CONTINUED.


       MidCap Funding IV Trust (together with its affiliates, successors and assigns, collectively

“MidCap”), as successor by assignment to MidCap Financial Trust, in its capacity as a secured

creditor and party-in-interest in each of the above-captioned chapter 7 cases, and with the

agreement of the Chapter 7 Trustee, files this Motion for Relief From the Automatic Stay (the

“Motion”). This Motion requests entry of an order, in substantially the form attached hereto as

Exhibit A (the “Proposed Order”), granting relief from the automatic stay to allow MidCap to

exercise certain rights and remedies under the Loan Documents (as defined below), including, but

not limited to, exercising control over and liquidating the Collateral (as defined below) and

applying the net sales proceeds in satisfaction of its secured claim. In support of this Motion,

MidCap respectfully represents as follows:

                               JURISDICTION AND VENUE

       1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This

matter is a core proceeding under 28 U.S.C. § 157(b).


                                                2
Case 20-32548-hdh7 Doc 27 Filed 11/17/20            Entered 11/17/20 20:55:26       Page 3 of 10




       2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The statutory bases for the relief requested herein are 11 U.S.C. §§ 105 and 362(d).

                                        BACKGROUND

   A. The Loan Documents and MidCap’s Secured Claims

       4.      Examination Management Services, Inc. (“EMSI”), EMSI Acquisition, Inc.

(“EMSI Acquisition”), and EMSI Holding Company (“EMSI HC”, and collectively with EMSI

and EMSI Acquisition, the “Borrowing Debtors”), as borrowers, entered into that certain Credit

and Security Agreement with MidCap Financial Trust dated as of April 26, 2019 (as amended

from time to time, the “Credit and Security Agreement”, a true and correct copy of which is

attached hereto as Composite Exhibit B and incorporated herein by reference). The Credit and

Security Agreement, together with all other agreements, documents, security agreements, notes,

UCC-1 Financing Statements, and amendments are hereinafter collectively referred to as the “Loan

Documents”. Pursuant to the Loan Documents, MidCap Financial Trust agreed to provide the

Borrowing Debtors with a revolving loan in an amount not to exceed $20,000,000 (the “Revolver”)

and a term loan in an original principal amount of $6,000,000 (the “Term Loan”, and collectively

with the Revolver, the “Loans”). The Loan Documents, and all rights thereunder, were

immediately assigned by MidCap Financial Trust to MidCap.

       5.      Additionally, EMSI Holdco, Inc. (“EMSI Holdco”, and collectively with the

Borrowing Debtors, the “Debtors”) entered into that certain Payment Guaranty dated as of

April 26, 2019 to and for the benefit of MidCap Financial Trust (the “Guaranty”, a true and correct

copy of which is attached hereto as Exhibit C and incorporated herein by reference). Pursuant to

the Guaranty, EMSI Holdco guaranteed the full and prompt payment of the Term Loan and all

Enforcement Costs (as defined in the Guaranty) in connection therewith, provided that EMSI



                                                3
Case 20-32548-hdh7 Doc 27 Filed 11/17/20            Entered 11/17/20 20:55:26       Page 4 of 10




Holdco’s maximum liability for payment of principal is limited to the amount by which the amount

of the Term Loan on the date of demand for payment exceeds $5,000,000.

       6.      To secure repayment of the Loans and the Borrowing Debtors’ performance under

the Loan Documents, the Borrowing Debtors granted a first priority security interest to MidCap

Financial Trust in substantially all of the Borrowing Debtors’ assets (collectively, and as defined

and set forth in the Credit and Security Agreement, the “Collateral”).

       7.      On April 26, 2019, MidCap Financial Trust filed UCC-1 Financing Statements with

the Delaware Secretary of State (collectively, the “Delaware Financing Statements”) with respect

to all assets and personal property of EMSI Acquisition and EMSI HC. Additionally, on May 1,

2019, MidCap Financial Trust filed a UCC-1 Financing Statement with the Nevada Secretary of

State (the “Nevada Financing Statement”, and collectively with the Delaware Financing

Statements, the “Financing Statements”, true and correct copies of which are attached hereto as

Composite Exhibit D and incorporated herein by reference) with respect to all assets and personal

property of EMSI.

       8.      On April 30, 2019, EMSI, MidCap, and Wells Fargo Bank, National Association

(“Wells Fargo”) entered into three deposit account control agreements (the “DACAs”) and a

deposit account and sweep investment control agreement (the “Sweep DACA”). True and correct

copies of the DACAs and Sweep DACA are attached hereto as Composite Exhibit F and

incorporated herein by reference. Among other things, these DACAs and Sweep DACA provide

MidCap exclusive control over certain collateral bank accounts at Wells Fargo.

       9.      Accordingly, based upon the Loan Documents, the UCC-1 Financing Statements,

and the DACAs and Sweep DACA, MidCap has a properly perfected security interest in

substantially all assets and personal property of the Borrowing Debtors.



                                                4
Case 20-32548-hdh7 Doc 27 Filed 11/17/20             Entered 11/17/20 20:55:26       Page 5 of 10




       10.     On May 29, 2019, MidCap Financial Trust assigned the Delaware Financing

Statements to MidCap, and on May 30, 2019, MidCap Financial Trust assigned the Nevada

Financing Statement to MidCap (collectively, the “Amended Financing Statements”, true and

correct copies of which are attached hereto as Composite Exhibit E and incorporated herein by

reference).

   B. Events of Default and Forbearance

       11.     On February 26, 2020, the Debtors and MidCap entered into that certain

Forbearance Agreement and Third Amendment to Credit and Security Agreement (the

“Forbearance Agreement”, a true and correct copy of which is attached as Exhibit G and

incorporated herein by reference), pursuant to which MidCap agreed to forbear from exercising its

rights and remedies due to certain Events of Default that had occurred under the Credit and

Security Agreement, including, but not limited to, the Borrowing Debtors’ failure to satisfy certain

financial covenants.

       12.     On June 30, 2020, MidCap notified the Debtors that the forbearance period under

the Forbearance Agreement ended in accordance with its terms and, as such, MidCap may exercise

all rights and remedies under the Loan Documents. A true and correct copy of such notification is

attached hereto as Exhibit H and incorporated herein by reference. Accordingly, as part of a

cooperative arrangement with the Debtors to wind down operations, MidCap commenced

liquidation of the Collateral in accordance with the terms of the Loan Documents, including

collection of outstanding accounts receivable.

   C. The Bankruptcy Cases

       13.     On October 6, 2020 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 7 of the Bankruptcy Code.



                                                 5
Case 20-32548-hdh7 Doc 27 Filed 11/17/20              Entered 11/17/20 20:55:26        Page 6 of 10




        14.     As of the Petition Date, the outstanding principal balance (exclusive of accrued

interest, fees, and reimbursable expenses) owed to MidCap under the Credit and Security

Agreement and other Loan Documents exceeded $8,187,135, all of which is secured by the

Collateral on a first-priority basis.

        15.     As of the Petition Date, the outstanding balance under the Loan Documents

exceeded the value of the Collateral, and the Debtors therefore do not have any equity in the

Collateral. Additionally, because the Debtors are liquidating, the Collateral is not necessary to an

effective reorganization.

        16.     MidCap is holding in excess of $1,628,540 in accounts receivable that it has

collected in the ordinary course of business, which is being held in escrow and has not yet been

applied to reduce the outstanding balance under the Loan Documents. Further, additional funds

in excess of $183,843 are currently held in the Debtors’ accounts at Wells Fargo governed by the

disabled Sweep DACA (“Wells Fargo Accounts”) and such funds are not accessible by MidCap.

                                        RELIEF REQUESTED

        17.     MidCap requests entry of the Proposed Order granting relief from the automatic

stay to allow MidCap to exercise its rights and remedies under the Loan Documents, including,

but not limited to, (a) collecting, storing, inventorying, marketing, selling, and otherwise realizing

upon the Collateral and applying the net sales proceeds to the outstanding balance due under the

Loan Documents; (ii) authorizing MidCap to obtain the funds in the Wells Fargo Accounts,

(iii) authorizing MidCap to work with the Wells Fargo Accounts to collect the proceeds of existing

accounts receivable

        18.     collecting, storing, inventorying, marketing, selling, and otherwise realizing upon

the Collateral and applying the net proceeds to the outstanding balance due under the Loan

Documents, (b) obtain the funds held in the Wells Fargo Account, and (c) allow the Sweep DACA

                                                  6
Case 20-32548-hdh7 Doc 27 Filed 11/17/20              Entered 11/17/20 20:55:26         Page 7 of 10




to return to operation, permitting MidCap to utilize such account for receipt of future accounts

receivable.

                                       BASIS FOR RELIEF

   A. Relief from the Automatic Stay is Warranted

       19.     Section 362 of the Bankruptcy Code “provides for an automatic but not permanent,

stay against ‘any act to obtain possession of property of the estate,’” and “any act to enforce any

lien against property of the estate.” In re Mirant Corp., 440 F.3d 238, 251 (5th Cir. 2006); 11

U.S.C. § 362(a)(3), (4). Bankruptcy courts enjoy broad discretion in deciding whether to lift the

automatic stay. Brown v. Chesnut (In re Chesnut), 422 F.3d 298, 303 (5th Cir. 2005).

       20.     Courts “shall grant relief from the stay” under section 362(d) if the moving party

satisfies one of two tests. Id. First, relief may be granted “for cause, including lack of adequate

protection of an interest in property of such party in interest.” 11 U.S.C. § 362(d)(1). Second, relief

may be granted with respect to property when “(A) the debtor does not have equity in such

property; and (B) such property is not necessary to an effective reorganization[.]” 11 U.S.C.

§ 362(d)(2); In re Fennell, Case No. 17-20095-rlj13, 2017 Bankr. LEXIS 3901, at *7 (Bankr. N.D.

Tex. Nov. 9, 2017). Here, relief is appropriate and warranted under both tests.

       21.     First, cause exists to grant relief from stay under section 362(d)(1), because MidCap

is undersecured and is not adequately protected. Under section 362(d)(1), cause exists if the

creditor is undersecured and the value of the collateral is declining. See In re JCP Props., Ltd., 540

B.R. 596, 613 (Bankr. S.D. Tex. 2015) (“To establish a prima facie case of cause due to a lack of

adequate protection, the creditor seeking relief must provide evidence that the value of the

collateralized property is declining or is threatened to decline in value as a result of the automatic

stay.”). Here, MidCap’s secured claims far exceed the value of the Collateral. Because of the

imposition of the automatic stay, however, MidCap is unable to exercise its remedies against the

                                                  7
Case 20-32548-hdh7 Doc 27 Filed 11/17/20              Entered 11/17/20 20:55:26        Page 8 of 10




Collateral to preserve any remaining value in the Collateral. Accordingly, cause exists to grant

relief from the automatic stay under section 362(d)(1).

       22.     For the same reasons, relief from stay is also appropriate and warranted under

section 362(d)(2). It is undisputed that MidCap is undersecured. Additionally, the Collateral is not

necessary to an effective reorganization, because this case is a liquidation under chapter 7 of the

Bankruptcy Code. See In re Young, No. 06-80534-MI, at *9 (Bankr. S.D. Tex. Jan. 10, 2007)

(granting relief from stay and finding that property was not necessary to an effective reorganization

as a matter of law because “[t]his is a chapter 7 liquidating bankruptcy” and “is not a reorganization

bankruptcy”). Therefore, relief from the automatic stay is also warranted under section 362(d)(2).

   B. Waiver of the 14-Day Stay under Bankruptcy Rule 4001(a)(3) is Appropriate

       23.     Bankruptcy Rule 4001(a)(3) provides that “[a]n order granting a motion for relief

from an automatic stay made in accordance with Rule 4001(a)(1) is stayed until the expiration of

14 days after the entry of the order, unless the court orders otherwise.” Fed. R. Bankr. P.

4001(a)(3). Courts have waived the stay imposed by Bankruptcy Rule 4001(a)(3) so as not to

“impede the enforcement and implementation” of relief from the automatic stay. See, e.g., In re

Huie, No. 07-40627, 2007 WL 2317152, at *8 (Bankr. E.D. Tex. Aug. 8, 2007).

       24.     MidCap respectfully requests that the 14-day stay imposed by Bankruptcy Rule

4001(a)(3) be waived so that MidCap may immediately proceed to collect, sell, and realize upon

the Collateral without any further diminution in value of the Collateral. The Chapter 7 Trustee

does not oppose waiver of the 14-day automatic stay.

                                          CONCLUSION

       MidCap respectfully requests entry of the Proposed Order (i) granting relief from the

automatic stay to allow MidCap to exercise its rights and remedies under the Loan Documents,

including, but not limited to, collecting, storing, inventorying, marketing, selling, and otherwise

                                                  8
Case 20-32548-hdh7 Doc 27 Filed 11/17/20            Entered 11/17/20 20:55:26         Page 9 of 10




realizing upon the Collateral and applying the net sales proceeds to the outstanding balance due

under the Loan Documents; (ii) authorizing MidCap to obtain the funds in the Wells Fargo

Accounts, (iii) authorizing MidCap to work with the Wells Fargo Accounts to collect the proceeds

of existing accounts receivable, and (iv) granting such other and further relief as the Court deems

just and equitable.

Dated: November 17, 2020                             GREENBERG TRAURIG, LLP

                                                     By: /s/ Shari L. Heyen
                                                     Shari L. Heyen
                                                     Texas Bar No. 09564750
                                                     HeyenS@gtlaw.com
                                                     1000 Louisiana St., Suite 1700
                                                     Houston, Texas 77002
                                                     Telephone:      (713) 374-3500
                                                     Facsimile:      (713) 374-3505

                                                     Counsel for MidCap Funding IV Trust




                                                9
Case 20-32548-hdh7 Doc 27 Filed 11/17/20            Entered 11/17/20 20:55:26     Page 10 of 10




                            CERTIFICATE OF CONFERENCE

        Pursuant to Local Rules 4001-1(a) and 9014-1(d)(1), undersigned counsel hereby certifies
that, on November 16, 2020, he conferred with the Chapter 7 Trustee via email, who stated that he
agrees to the relief requested in the Motion.

                                                     /s/ Matthew A. Petrie
                                                      Matthew A. Petrie


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on November 17, 2020, true and correct copies of
this document were served on all parties eligible to receive service through the Electronic Case
Filing System for the United States Bankruptcy Court for the Northern District of Texas via
electronic mail.

                                                     /s/ Shari L. Heyen
                                                     Shari L. Heyen




                                               10
